As appears from the majority opinion the case presented the question whether the injury to Seemel's car was caused by the negligence of Baird in erecting the sign which fell on the car or whether it was the negligence of Mrs. Hansen in maintaining her building that caused the sign to fall.
The verdict of a jury was required to determine this question of fact; both Baird and Mrs. Hansen were sued. Both were bona fide defendants. Each filed an answer denying any negligence and each filed a cross-complaint alleging that the negligence of the other had caused the damage.
The verdict found that Mrs. Hansen was the negligent party and a verdict was returned in favor of Baird. The verdict against Mrs. Hansen was set aside upon the supposed authority of 1400, Pope's Digest, the theory being that as Mrs. Hansen resided and was served in Prairie county there could be no judgment against her in Pulaski county, inasmuch as her co-defendant, who resided in and was served in Pulaski county, had been discharged by the jury. *Page 617 
Now this would be good law but for Act 317, Acts 1941, p. 794. This act did not repeal 1400, Pope's Digest, but did effect a change as to the venue of actions for damages to personal property. Its title is "An Act to Fix the Venue of Actions for Damages to Personal Property by Wrongful Act and to Provide for the Service of Process Therein."
It appears to us who dissent that the majority have failed to give effect to this Act and that one of its obvious purposes has been thwarted by the majority opinion. The act plainly and expressly confers jurisdiction upon the courts "in the county of the residence of any bona fide defendant"; not of some particular defendant, but of any defendant, and the controlling question would, therefore, appear to be, whether Baird, a resident of Pulaski county, was a bona fide defendant, and it is not questioned that he was.
Mrs. Hansen must have so regarded him, for she filed a cross-complaint against him.
Act 317 does not repeal 1400 of Pope's Digest. It supplements it. Prior to the passage of Act 317 this 1400 provided for the rendering of a judgment against a defendant residing in a county other than the county in which the suit was brought, where judgment was rendered against the resident defendant.
Now Act 317 was designed to prevent a multiplicity of suits and authorizes the bringing of a suit for property damage in the county of the residence of any bona fide defendant and the test of jurisdiction would appear to be whether the parties served were bona fide defendants.
The defendants were residents of different counties, one of them in Pulaski county, the other in Prairie, and this Act 317, as applied to the facts of this case, was intended to confer jurisdiction upon the courts of either county. Had the suit been brought in Prairie county, as it might have been, and had the verdict there been against Baird, and not against Mrs. Hansen, then under the majority opinion Baird would go acquit, notwithstanding the verdict of the jury.
Act 317 of 1941 was, no doubt, suggested by Act 314 of 1939. Each is a venue act. The Act of 1939 fixes the *Page 618 
venue of actions for personal injury or death. The Act of 1941 fixes the venue of actions for damage to property. Each creates a new site of venue.
In the case of personal injury actions the venue is fixed by the 1939 Act (a) in the county where the accident occurred, or (b) in the count,  of the residence of the plaintiff.
In the case of property damage the venue is fixed by the 1941 Act (a) in the county where the accident occurred, or (b) in the county of the residence of any bona fide defendant.
Neither the Act of 1939 nor the Act of 1941 repeals 1400 of Pope's Digest, but, without reference to that section, each of these acts prescribes a new venue, one applicable to personal injury actions, the other to actions for damages to personal property.
In our opinion the Pulaski circuit court had jurisdiction of this case, just as the Prairie circuit court would have had, and we think it was error to set aside the judgment against Mrs. Hansen.
I am authorized to say that Justices ROBINS and McFADDIN concur in the views here expressed.